This appeal is from an order or decree of the court directing the receiver to pay over to the appellee, a creditor, its pro rata share of a dividend from the assets of the insolvent Elba Bank  Trust Company. In other words, the decree does not affect the receiver personally, and is a mere determination of the relative rights of creditors of the insolvent bank, and does not involve an increase or diminution of the assets as a whole.
It has been held by this court as well as the weight of authority that a receiver in such a case cannot appeal from such a decree rendered by a court appointing him without first obtaining leave of the court to do so. Unless given authority, a receiver cannot appeal from a decree allowing the claim of a creditor, as he has no interest in the distribution. Cobbs, Rec., v. Vizard Inv. Co., 182 Ala. 372, 62 So. 730, Ann. Cas. 1915D, 801; Cobbs v. Cook, 182 Ala. 331, 62 So. 729; Coffey v. Gay, 191 Ala. 137, 67 So. 681, L.R.A. 1915D, 802, and note.
The motion to dismiss the appeal is sustained.
Appeal dismissed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.